 ,In the MatterOfMOULTONLADDERMANUFACTURINGCOMPANYandUNITEDFUCase No. R-1970.-Decided August 31, 1940Jurisdiction:ladder, clothes dryer, and rigging manufacturing industry.Investigation and Certification of Representatives:existence of question : re-fusal to accord recognition to union ; dispute as to appropriate unit; electionnecessary.Unit Appropriate for Collective Bargaining:production and maintenance em-ployees, including shipping employees, blacksmiths, watchmen, engineers,. andyardmen, and excluding executives, supervisory, clerical, salesmen, truck-drivers, and Worcester Division employees.Mr. George A. McLaughlin,of Boston, Mass., for the Company.Mr. Michael Tyson,of Boston, Mass., for the Union.Mr. Sidney L. Davis,of counsel- to the Board.DECISIONANDDIRECTION OF ELECTION-STATEMENT OF THE CASEOn June 19, 1940, United Furniture Workers of America, Local136-B (C. I. 0.), herein called the Union, filed with the RegionalDirector for the First Region (Boston, Massachusetts) a petitionalleging that a question affecting commerce had arisen concerningthe representation of employees of Moulton Ladder ManufacturingCompany, herein called the Company, at its plant at Somerville,Massachusetts, and requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act.On July 18, 1940, theNational Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article-III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended, ordered an investigation and authorized the Regional Di-rector to conduct it and to provide for an appropriate hearing upondue notice.OnJuly 24,1940, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and the Union.27 N. L. R. B., No. 7.40 MOULTON LADDER MANUFACTURING COMPANY41Pursuant to notice, a hearing was held on July 31, 1940, at Boston,Massachusetts, before Edward Schneider, the Trial Examiner dulydesignated by the Board. , The Company was represented by counsel,and the Union by its representative.All parties participated in thehearing and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues.At the hearing the Trial Examiner granted, without ob-jection, a motion of the Union to amend its petition with respect toits claim concerning the appropriate unit.This ruling is herebyaffirmed.During the course of the hearing the Trial Examinermade several other rulings on motions and on objections to the ad-mission of evidence.The Board has reviewed the rulings of the TrialExaminer and finds that no prejudicial errors were committed.Therulings are hereby affirmed.After the hearing, the Company sub-mitted a brief which the Board has considered.Upon the.entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYMoulton Ladder Manufacturing Company, a Massachusetts cor-poration with its principal office and plant in Somerville, Massa-chusetts, is engaged in the manufacture, sale, and distribution ofladders, ladder products, clothes dryers, casters, and rigging.Ithas a small branch at Worcester, Massachusetts, and an affiliate inNew York City.The present proceeding involves only the employees at the Somer-ville plant and Worcester branch. In 1939 the Company purchasedmaterials and supplies in,the amount of $185,000, 94 per cent ofwhich were purchased and received from sources outside the StateofMassachusetts.The total amount of finished products duringthat year was $384,000, of which 57 per cent were shipped to placesoutside the State of, Massachusetts.As of the date of the hearingthe Company employed about 79 employees.II.THE ORGANIZATION INVOLVEDUnited Furniture Workers of America, Local 136-B (C. I. 0.), isa labor organization affiliated with the United Furniture Workersof America, which is in turn affiliated with the Congress of Indus-trialOrganizations.It admits to membership all production andmaintenance employees within the proposed unit at the Company'splant at Somerville, Massachusetts. 42DECISIONSOF NATIONAL. LABOR 'RELATIONS BOARDIII.THE QUESTION CONCERNING REPRESENTATIONOn or about June 15, 1940, the Union, requested recognition fromthe Company as bargaining representative for the employees withinthe proposed unit.The Company contested the claim of the Unionconcerning the appropriateness of the proposed unit, and also refusedto recognize it until the Union had proved that it represented a ma-jority of the employees.At the hearing evidence was introducedshowing that the Union represented a substantial number of em-ployees of the Company.We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the.operations of the Companydescribed in Section I above, has a close,' intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNIT.The Union contends that the appropriate bargaining unit consistsof all production and maintenance employees of the. Company atthe Somerville plant, including shipping employees, blacksmiths,watchmen, engineers, and yardmen, but excluding executives, super-visory, clerical, salesmen,, truckdrivers, and. Worcester- Division em-ployees.The Company contends that the clerical, tr'uckd'rivers, andWorcester Division employees should be included within the unit.The ' Union states that its jurisdiction is limited to plants in thearea of Greater Boston, Massachusetts, and that Worcester, Massa-chusetts, is outside of this area. ' The Worcester Division is a salesand repair branch, with three employees, Ruth Proctor, FrankFox, and F. La Forest. All of these employees reside within thevicinity ofWorcester and are not" interchanged with the employeesat the main' plant at Somerville, Massachusetts:The Union claimsthat Frank Fox is, a supervisor.Although the Company contendsthat this employee does not-have the power to make recommenda-tionswith respect to hiring or discharging, it admits that he isresponsible for \work done by the other two employees at Worces-ter in that if they do not perform their work properly he is obligated MOULTON LADDERMANUFACTURING COMPANY43to report it to the vice president of the Company.We find thatFrank Fox is a supervisory employee.Ruth Proctor is employed asa 'clerk.F. La Forest works three-fourths of his time as a truck-'driver.Since we are excluding clerical and supervisory employeesand truckdrivers, we shall exclude from the appropriate unit theabove=named employees of the Worcester Division.The truckdrivers are subject to the jurisdiction of another labororgani`zatiou.Since the Union desires their exclusion we shall ex-clude them from the unit'We see no reason for departing fromour previous decisions excluding clerical employees from units ofproduction and maintenance employees.We find that the production and maintenance employees, includ-ing shipping employees, blacksmiths, watchmen, engineers, and yard-men, and excluding executives, supervisory, clerical,salesmen,truckdrivers, andWorcester Division employees, constitute a unitappropriate for the purposes of collective bargaining.VI. THE DETERMINATION OF REPRESENTATIVESBoth the Union and the Company requested that an election beheld to determine the question concerning representation.We find thatthe question which has arisen concerning the, representation of em-ployees of the Company can best be resolved 'by the holding of an elec-tion. by secret ballot.We shall use as the date for determining eligi-bility of employees to vote the pay-roll date immediately preceding the'date of this Direction of Election.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting, commerce has arisen concerning the repre-sentation of employees of Moulton Ladder Manufacturing Company,Somerville, Massachusetts, within the meaning of Section 9 (c) andSection 2 (6) and (7) of the National Labor Relations Act.2.The production and maintenance employees, including shippingemployees, blacksmiths, watchmen, engineers, and yardmen, and 'ex-cluding executives, supervisory, clerical, salesmen, truckdrivers, andWorcester Division employees, constitute a unit appropriate, for thepurposes of collective bargaining.1Truckdrivers have often been excluded by the Board from units of production andmaintenance employees..Matter of Inland Steel CoandSteelWorkersOrganizing Com-mittee, 9N. L. R B. 783;Matter of Century Biscuit CompanyandUnited Bakery Workers,9 N. L R. B.,1257;Matter of Seymour Packing CompanyandAmnalgannated Meat Cuttersand Butcher Workmen of North America,Local No.176,12 N. L R. B. 1098. 44DECISIONSOF NATIONALLABOR RELATIONS' BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Section8, of National Labor Relations Board Rules and Regulations-Series2, as amended, it is herebyDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for the purposes of collectivebargaining with Moulton Ladder Manufacturing Company, Somer-ville,Massachusetts, an election by secret ballot shall be conductedas early as possible but not later than thirty (30) days from thedate of this Direction of Election, under the direction and super-vision of the Regional Director for the First Region, acting in thismatter as agent for the National Labor Relations Board and subjecttoArticle III, Section 9, of-said Rules and Regulations, among theproduction and maintenance employees of the Company, includingshipping employees, blacksmiths, watchmen, engineers, and yardmenwho were employed during the pay-roll period immediately preced-ing the date of this Direction of Election, and also including thoseemployees who did not work during such pay-roll period because theywere ill or on vacation, and employees who were then or have sincebeen temporarily laid off, but excluding executives, supervisory andclerical employees, salesmen, truckdrivers, andWorcester Divisionemployees, and any who have since quit or been discharged for cause,to determine whether or not such employees desire to be representedby United. Furniture Workers of America, Local 136-B (C. I. 0.)for the purposes of collective bargaining.SAME TITLE]Investigation and Certification of RepresentativesWherein an election directed by the Board, the Company and the unionagree that a challenged ballot should not be counted, but there is a disputeas to whether or, not such ballot was cast by an ineligible voter, the issueinvolved is whether or not such voter was eligible to vote within the eligibilityrequirements set forth in the Direction of Election, and if he was eligible,his vote must be counted irrespective of the desires of the parties.SUPPLEMENTAL DECISION AND DIRECTIONNovember 6, 1940On August 31, 1940, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceedings.Pursuant to the Direction of Election, an MOULTON LADDER MANUFACTURING ' COMPANY45)election by secret ballots was conducted on September 20, 1940, underthe direction and supervision of theRegionalDirector for the FirstRegion(Boston,Massachusetts).On September 21, 1940, the Re-gional Director, acting pursuant to Article III, Section 9, of NationalLaborRelationsBoardRulesand Regulations-Series 2, asamended,issued andduly served upon the parties an Election Report.As to the balloting and its results, the Regional Director reported asfollows :Total.number of voters eligible------------------------------ 63Total votes cast--------------------------------------------62Total numberof ballotsmarked "YES"-----------------------31Total number of ballots masked"NO"------------------------31Total numberof blank ballots-------------------------------0Total numberof void ballots---------------------------------0Total number of-challengedballots--------------------------1The Regional Director also stated in the Report that Moulton Lad-der Manufacturing Company, herein called the Company, and UnitedFurnitureWorkers of America, Local No. 136-B (C. I. 0.), hereincalled the Union, had agreed that the challenged ballot was cast by anineligiblevoter and therefore should not be considered.On September 23, 1940, the Company filed Objections to the ElectionReport.It asserted that, although it had agreed with the Unionthat the challenged ballot should not be counted, it did not agree thatsuch ballot was cast by an ineligible voter.'The same day, the Unionfiled Objections to the conduct of the ballot and the Election Report.It contended that an officer of the Company accompanied by the Com-pany's attorney remained in the vicinity of the polling place until mostof the employees had voted, and that their presence there had influ-enced, coerced, and intimidated the employees who had voted. It alsoprotested the countingof an-adverse ballot which had been marked inthe "YES" column of the ballot with the word "NO" written upsidedown, and contended that such ballot should have been consideredvoid.On October 8, 1940, the Regional Director issued a SupplementalElection Report and a Report on Objections to the conduct of thesecret ballotand Election Report, copies of which were duly servedupon the parties:In the Supplemental Election Report the RegionalDirector found that J. Mattson, who cast the challenged ballot, wasin the same category as seven other employees who were considered bythe Company and the Union as eligible to vote.He therefore foundMattson eligible to vote and recommended that his ballot should beIThe issue is whether or not.the employee who cast the challenged ballot was eligible tovote within the eligibility requirements set forth in the Direction of ElectionIf he waseligible,his vote must,be counted,irrespective of the desires of the parties 46 -DECISIONS,OF NATIONAL, LABOR RELATIONS BOARD r;r(counted.No objections to the Supplemental Election Report havebeen filed by any of the parties. In the Report on Objections theRegional Director reported: (1) Approximately 10 minutes after'the election had begun, and after one-third of the eligible employeeshad voted, the officer of the Company and the Company's attorney leftthe vicinity of the polling place at the request of the Board agent, and'there was no evidence that they conversed with any of the voters dur-ing the course of the balloting; and (2) the ballot which had ,beenmarked in the "YES" column with 'the word "NO" was considered a"NO" vote by the Board agent without any objections being raised bythe parties at the time of the count.The Regional Director recom-mended that-this ballot be considered void.On October 11, 1940, theCompany filed objections to the Regional Director's recommendationon the ballot which had been marked in the "YES" column with theword "NO."-We overrule the Regional Director's recommendation contained, inthe Report on Objections in regard to the ballot marked in the "YES"column with the word "NO." Since at the time of the counting theBoard agent considered this ballot as a "NO" vote without any objet-'tion then being raised by the parties, we sustain the Objections of theCompany to the recommendation with respect to such ballot by theRegional-Director in the Report on Objections.We find that thepresence of an officer of the Company and the Company's attorney inthe vicinity of the polling place, under the circumstances set-forth in'the Report of the Regional Director on Objections, did not influencethe result of the election.We also find and conclude, for the reasonsindicated by the Regional Director in the Supplemental ElectionReport, that J. Mattson, the challenged voter, was eligible to vote.Accordingly, we hereby overrule the objections, and each of them,made by the Union-to the conduct of the ballot and the Election Report.Since the result of the election may be affected by the counting of thechallenged ballot declared valid, we shall direct that it be counted.DIRECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended, it is hereby'DIRECTED that, as part of the investigation directed by the Boardto ascertain representatives for the purposes of, collective bargainingwithMoulton Ladder Manufacturing Company, Somerville,- Miis-sachusetts' the Regional Director for the First Region ,(Boston,; MOULTON LADDER MANUFACTURING COMPANY47Massachusetts)shall, pursuant to said Rules and Regulations, andsubject toArticleIII, Section 9, of said Rules andRegulations,withinten (10) daysfrom the date ofthisDirectionopen and count theballot ofJ.Mattson, and shallthereafterprepare and cause to be servedupon,the parties in this case a Second Supplemental Election Report,embodying his findingstherein and his recommendations as to theresults of the secret ballot.27 N. L.R. B., No. 7a.